Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 28, 2021

                                     No. 04-21-00132-CV

                                BROOKS COUNTY, TEXAS,
                                       Appellant

                                               v.

                             Maria Armandina BUENROSTRO,
                                        Appellee

                  From the 79th Judicial District Court, Brooks County, Texas
                               Trial Court No. 19-04-17973-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                        ORDER

        The clerk’s record was originally due on April 28, 2021. On April 27, 2021, the district
clerk filed a Notification of Clerk’s Record stating she anticipated filing the record by May 7,
2021. It is therefore ORDERED that the clerk file the clerk’s record no later than May 7,
2021.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court